Citation Nr: 0812747	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  05-30 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for depression.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from November 7, 1974 to June 27, 1975.  

Procedural history
  
The veteran's claims of entitlement to service connection for 
depression and a low back disability were initially denied in 
an October 1992 decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
veteran did not appeal that decision.  

The RO declined to reopen the veteran's claims of entitlement 
to service connection for depression and a low back 
disability in September 2002 and August 2003 RO decisions.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating action in which the RO again 
declined to reopen the previously denied claims of 
entitlement to service connection for depression and a low 
back disability.  

The veteran presented personal testimony before the 
undersigned Veterans Law Judge (VLJ) at a January 2008 Travel 
Board hearing in Waco, Texas.  

Issues not on appeal

The June 2005 RO decision also denied entitlement to service 
connection for somatoform disorder and generalized anxiety 
disorder.  The veteran included those claimed disabilities in 
his July 2005 notice of disagreement.  However, in his 
September 2005 substantive appeal limited his claim to 
depression, as well as a back disability.  


FINDINGS OF FACT

1.  In a decision dated in August 2003, the RO declined to 
reopen a claim of entitlement to service connection for 
depression; the veteran did not appeal the August 2003 
decision.  

2.  Evidence submitted since the August 2003 RO decision does 
not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for depression.

3.  In a decision dated in August 2003, the RO declined to 
reopen a claim of entitlement to service connection for a low 
back disability; the veteran did not appeal the August 2003 
decision.  

4.  Evidence submitted since the August 2003 RO decision does 
not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a low back 
disability.


CONCLUSIONS OF LAW

1.  The August 2003 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  New and material evidence has not been received, and the 
claim of entitlement to service connection for depression is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).

3.  New and material evidence has not been received, and the 
claim of entitlement to service connection for a low back 
disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately seeks entitlement to service 
connection for depression and a low back disability. As was 
noted in the Introduction, the RO denied the veteran's claims 
in the past, most recently in an unappealed August 2003 
rating decision.  The  RO's decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  

The Board must determine whether new and material evidence 
has been received which is sufficient to reopen the 
previously denied claims.  The United States Court of Appeals 
for the Federal Circuit has held that if service connection 
for a claimed disability has been previously denied and that 
decision became final, the Board does not have jurisdiction 
to review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).

The Board will first discuss certain preliminary matters.  
The issues on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim. The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  After having carefully 
reviewed the record, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal of whether the veteran submitted new and 
material evidence.

In a January 2005 letter, the veteran was informed that to 
establish entitlement to service connection, the evidence 
must show:

a.	An injury in military service or a disease that began 
in or was made worse during military service, OR an 
event in service causing injury or disease. 

b.	A current physical or mental disability.
c.	A relationship between your current disability and an 
injury, disease, or event in service.

The veteran was further informed in the January 2005 VCAA 
letter that his previous claims of entitlement to service 
connection were denied and that the decision was final.  The 
veteran was notified that his "[claim of] service connection 
for chronic low back disability and depression [was] not 
successfully reopened because the evidence [was not] both new 
and material."  He was informed that in order for VA to 
reconsider the issue, he must submit "new and material 
evidence" that relates to that fact.  Specifically, he was 
informed:

To qualify as new, the evidence must be in 
existence and be submitted to VA for the first 
time.  

In order to be considered material, the additional 
existing evidence must pertain to the reason your 
claim was previously denied.  

The Board notes that the language used in the letter 
substantially follows the regulatory language of 38 C.F.R. § 
3.156.  See the law and regulations section below.  
Therefore, the Board finds that the notice provided to the 
veteran complies with the requirements of Kent.

The January 2005 VCAA letter informed the veteran of 
information needed to support his claims.  He was informed 
that he could submit "reports or statements from doctors, 
hospitals, laboratories, medical facilities, mental health 
clinics, 
x-rays, physical therapy records, surgical reports, etc.  
These should include the dates of treatment, findings or 
diagnoses."  This notice satisfies the VCAA obligation to 
inform a claimant of the evidence required to substantiate a 
claim.

The veteran was also informed in the January 2005 VCAA letter 
that VA is responsible for getting "relevant records from 
any Federal agency.  This may include records from the 
military, VA Medical Centers (including private facilities 
where VA authorized treatment), or the Social Security 
Administration.  The veteran was also informed that VA will 
provide a medical examination, or get a medical opinion, if 
we determine it is necessary to decide your claim."

In a January 2005 VCAA letter, the veteran was further 
informed as follows: 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  The letter complied with the 
"give us everything you've got" requirement of 38 C.F.R. § 
3.159(b)(1) because the letter informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103, Kent and 
Quartuccio.

There has been another significant Court decision concerning 
the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran received Dingess notice in a June 2006 
supplemental statement of the case (SSOC).    

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001)
[VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

However, VA's statutory duty to assist a claimant in the 
development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  See 38 U.S.C.A. § 
5103A (West 2002).  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his representative have provided 
argument in support of the claim.  The veteran presented 
personal testimony at a January 2008 Travel Board hearing.  

Accordingly, the Board will proceed to a decision.


Pertinent law and regulations 

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Personality disorders are considered to be congenital or 
developmental defects and  are not diseases or injuries 
within the meaning of applicable legislation concerning 
service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2007); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
and cases cited therein.

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated after August 2001, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
is related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.    See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

1. Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for depression.

Analysis

The "old" evidence 

Evidence of record at the time of the August 2003 rating 
decision included the veteran's service medical records.  
These indicated that the veteran experienced "adjustment 
problems" and was "dissatisfied with the Navy".  He missed 
ship's movement in April 1975, allegedly because he "was 
afraid of deep water".  He was referred to a psychiatrist in 
May 1975.  The psychiatrist's impression was immature 
personality.  On June 12, 1975 the psychiatrist recommended 
that the veteran be separated due to unsuitability.  The 
veteran was discharged June 27, 1975 after approximately 
seven months of service.  The psychiatric component of his 
separation physical examination on that date was pertinently 
negative.

VA outpatient treatment records indicate that the veteran 
first reported depression in June 1992.  He reported that he 
had been fired from his job in December 1991 for reasons he 
claimed he did not know, with subsequent financial 
difficulties.  He also reported alcohol and drug abuse.  A 
psychiatry consult resulted in diagnoses of marijuana abuse 
and history of ethanol abuse.  The veteran's initial claim of 
entitlement to service connection for mental problems, 
coincidentally filed at this time, was denied by the RO in 
October 1992 on the basis that the veteran had a personality 
disorder.

The veteran later attempted to reopen his claim of 
entitlement to service connection for depression.  VA medical 
records dated in 2002-3 indicate diagnoses of and treatment 
for depression [as well as schizoaffective disorder].   At 
times, the veteran blamed his psychiatric problems on his 
naval service, indicating in July 2002 that he was threatened 
by others aboard ship; and indicating in  July 2002 and again 
in May 2003 that he had been "unfairly" discharged.   

The August 2003 rating decision

Thus, the evidence of record in August 2003 indicated that 
the veteran had an acquired psychiatric disability.  However, 
there was no in-service psychiatric diagnosis, and no medical 
opinion linking the veteran's recently diagnosed psychiatric 
disability to his naval service.

The August 2003 RO rating decision in essence declined to 
reopen the veteran's claim of entitlement to service 
connection for depression on the basis that new and material 
evidence as to element two, in-service incurrence of disease 
or injury, and by implication, element (3), medical nexus, 
had not been submitted.  

The veteran filed a NOD as to that decision in September 
2003, and the RO issued a SOC in November 2003.  The veteran 
did not file a substantive appeal (VA Form 9 or similar).

In December 2004, the veteran requested that his claim be 
reopened.  That request was denied in the June 2005 rating 
decision which form the basis for this appeal.
Evidence which has been added to the claims folder since the 
August 2003 RO rating decision will be addressed in the 
Board's analysis immediately below.  

Discussion

The unappealed August 2003 RO decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2007).  The veteran's claim of entitlement to service 
connection for depression may only be reopened if new and 
material evidence has subsequently been added to the record.  
See 38 U.S.C.A. 
§ 5108; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Therefore, the Board's inquiry will be directed to 
the question of whether any additionally received (i.e. after 
August 2003) evidence bears directly and substantially upon 
the specific matter under consideration.  

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for depression has not been 
submitted.

Subsequent to the August 2003 RO decision, the veteran 
submitted VA outpatient reports which indicate treatment for 
depression.  The various outpatient treatment reports, 
although new, are not material.  The presence of depression 
had already been demonstrated.  The Court has held that 
medical evidence which merely documents continued diagnosis 
and treatment of disease does not constitute new and material 
evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994).

With respect to element two, in-service disease or injury, 
there has been added to the record no new evidence which 
would indicate that the veteran's depression began during 
service.  The veteran himself continues to so contend.  See, 
e.g., the veteran's January 2008 hearing testimony.  However, 
the veteran's statements to this effect are reiterative of 
similar contentions which were of record in August 2003, such 
as the July 2002 and May 2003 statements referenced above.  
These contentions are not new, and thus cannot be considered 
to be new and material evidence   See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992). 

With respect to the third element, medical nexus, there has 
been added to the record no medical opinion which suggests 
that the veteran's depression is related to his naval 
service.  To the extent that the veteran himself claims that 
his psychiatric disability began in military service, this is 
reiterative of previous contentions to the same effect.  See 
Reid, supra.  Moreover , it is now well-established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as date of 
onset or cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 491, 494-5 (1992) see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  In Moray v. Brown, 5 Vet. App. 211, 214 (1993), 
the Court specifically stated that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  

Accordingly, new and material evidence has not been submitted 
to reopen the claim of entitlement to service connection for 
depression.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000), [a veteran seeking disability benefits must 
establish a connection between the veteran's service and the 
claimed disability].  The claim is not reopened, and the 
benefit sought on appeal remains denied.

2. Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a low back disability.  

Analysis

Because the procedural history and the underlying facts with 
respect to this issue are very similar to those discussed 
above in connection with the first issue on appeal, the 
Board's analysis will essentially mirror that set out above.

The "old" evidence

Evidence of record at the time of the August 2003 RO rating 
decision include the veteran's service medical records, which 
reference an episode of low back strain in January 1975 and 
complaints of low back pain with an impression of muscle 
strain in May 1975.   The veteran's June 1975 separation 
physical examination was pertinently negative.

The veteran initially raised the issue o service connection 
for a back disability in July 1992.  Evidentiary development 
of that claim revealed complaints of low back pain in June 
1985 in connection with injuries sustained in a motorcycle 
accident.  The veteran failed to report for a VA physical 
examination in August 1992.

In the initial denial of service connection for a back 
disability in the October 1992 rating decision, the RO 
determined that the in-service back complaints were acute and 
transitory, with no evidence of a chronic back disability at 
the time of separation.

Subsequently received evidence documented a chronic back 
disability.  Also added to the record was the report of a May 
1976 low back injury in which according to the veteran's 
report a 400 pound crate struck him on the chest and pinned 
his back to a wall.  The diagnosis was lumbar contusion, 
strain type injury. 

The August 2003 RO rating decision declined to reopen the 
veteran's claim of entitlement to service connection for a 
low back disability on the basis that new and material 
evidence as to element two, in-service incurrence of disease 
or injury, and by implication, element (3), medical nexus, 
had not been submitted.  

As was noted above, the veteran disagreed with that decision, 
and the RO issued a SOC in November 2003.  However, the 
veteran did not perfect an appeal by filing a substantive 
appeal.  
 
In December 2004, the veteran requested that his claim be 
reopened.  The RO declined to do so in June 2005.  This 
appeal followed.

Discussion

The unappealed August 2003 RO decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2007).  The veteran's claim of entitlement to service 
connection for a low back disability may only be reopened if 
new and material evidence has subsequently been added to the 
record.  See 38 U.S.C.A. 
§ 5108.  Therefore, the Board's inquiry will be directed to 
the question of whether any additionally received (i.e. after 
August 2003) evidence bears directly and substantially upon 
the specific matter under consideration.  See 38 C.F.R. 
§ 3.156 .  

Subsequent to the August 2003 RO decision, the veteran 
submitted VA outpatient reports, dated from 1998-2006, that 
include treatment for a back condition; a VA examination from 
May 2005, which contained a negative nexus opinion concerning 
the veteran's low back condition and his military service; 
private treatment reports dated from May 1976 to September 
1976, that show treatment for a back condition and employment 
records showing an on-the-job back injury in 2004 and used 
sick leave; a private physician's statement dated in August 
2006 that shows treatment for a back condition.  

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for a low back disability 
has not been submitted.

Various outpatient and private treatment reports which 
document ongoing complaints and treatment for a low back 
disability, although new, are not material.  The presence of 
a low back disability, element (1), has already been 
demonstrated.  The Court has held that medical evidence which 
merely documents continued diagnosis and treatment of disease 
does not constitute new and material evidence.  See Cornele  
and Mintz, both supra.

With respect to element two, in-service disease or injury, 
there has been added to the record no new additional evidence 
which would indicate that the veteran's current low back 
disability began during service.  The veteran himself 
continues to so contend.  See, e.g., the veteran's January 
2008 hearing testimony.  However, the veteran's statements to 
this effect are reiterative of similar contentions which were 
of record in August 2003.  These contentions therefore are 
not new.   See Reid, supra. 

With respect to the third element, medical nexus, there has 
been added to the record a May 2005 VA examination report in 
which the examiner specifically stated that the veteran's low 
back disability is not related to any back injury the veteran 
may have experienced in military service.  Thus, this opinion 
does not substantiate the veteran's claim of entitlement to 
service connection for a low back disability.  The veteran's 
claim cannot be reopened based on the submission of the May 
2005 VA examination record.  See Villalobos v. Principi, 3 
Vet. App. 450 (1992) [evidence that is unfavorable to a 
claimant is not new and material].

The veteran's repeated contentions that his back disability 
is related to his military service are not new.  See Reid.  
In addition, as has been discussed in connection with the 
first issue on appeal, the veteran is not competent to 
provide medical nexus opinion evidence e, and his contentions 
cannot serve to reopen his claim.  
See Moray v. Brown, supra; see also Routen v. Brown, 10 Vet. 
App. 183, 186, (1997) ["[l]ay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C. 5108"].  

Accordingly, new and material evidence has not been submitted 
to reopen the claim of entitlement to service connection for 
a low back disability.  The claim is not reopened, and the 
benefit sought on appeal remains denied.




ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for depression is 
not reopened.  The benefit sought on appeal remains denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a low back 
disability is not reopened.  The benefit sought on appeal 
remains denied.

_________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


